DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Status
Claims 1, 4-5 and 10 have been amended. Claims 2 and 12-20 have been canceled.   Claims 1 and 3-11 are presented for examination and allowed (see the below Examiner’s Amendment).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel J. Stanger, Registration No. 32,846, on 05/28/2021.

In claims: Please replace the claims filed on 01/07/2021 with the list of below claims:

one or more processors; 
a network interface coupled to the one or more processors configured to enable communications via a communication network; 
storage for content and programming; 
a database stored in the storage, the database storing records of media files; and 
instructions stored in the storage, wherein execution of the instructions by the one or more processors configures the central server to perform acts comprising: 
providing an event identifier that identifies an event to a first media recording device; 
receiving a first media file from the first media recording device, the first media file providing indicia that associates the first media file with the event identifier; 
relating, in the database, the event identifier, the first media file, and one or more first annotations;
determining that the first media file belongs to a matter group, wherein a matter group is one or more files that are related to the same event identifier in the database, and wherein the first media file is determined to belong to a matter group because the first media file and one or more other files are related to the same event identifier in the database; 
in response to determining that the first media file belongs to a matter group:
automatically propagating one or more of the first annotations of the first media file that are flagged in the database to be shared, to all media files of the matter group; and 
automatically propagating annotations of all media files of the matter group to the first media file;

relating, in the database, the second media file and one or more second annotations;
determining that the first media file and the second media file share an annotation in the database; and
in response to determining that the first media file and the second media file share an annotation, relating the event identifier to the second media file in the database;
wherein:
the database is a relational database that includes a matter table, a file table, and a media table;
	the matter table is a master table;
	the file table is a detail tale having a first field that includes annotations that are flagged to be shared with other media files of the matter group and a second field that includes annotations that are not flagged to be shared with other media files of the matter group;
	the media table includes at least one of (i) a binary file of the media content of the first media file, or (ii) a reference to a location of the first media file;
	the relating of the event identifier, the first media file , and the one or more first annotations, relates the event identifier and the first media file in the file table;
	the automatically propagating of the one or more first annotations of the first media file that are flagged to be shared to all media files of the matter group, automatically propagates the one or more first annotations to all media files of the matter group in the file table; and
	the automatically propagating of annotations of all media files of the matter group to the first media file, automatically propagates the annotations to the first media file in the file table. 

2.	(Canceled)


3.	(Previously Presented) The central server of claim 1, wherein execution of the instructions further configures the central server to perform an act comprising: transcoding the first media file upon receiving the first media file.

4.	(Currently Amended) The central server of  claim 1, wherein determining whether the first media file belongs to a matter group comprises:
extracting first characteristics, comprising a geolocation and a time of creation of the first media file and a device identification of the first media recording device from the one or more first annotations of the first media file that are flagged to be shared and not flagged to be shared, from the file table; and 
correlating the first characteristics with one or more matter groups of the matter table. 

5.	(Currently Amended) The central server of  claim 1, wherein execution of the instructions further configures the central server to perform acts comprising: 
upon determining that the first media file belongs to a matter group, determining a probability of correlation between the first media file and the matter group; 
upon determining that the probability exceeds a first threshold, setting a provisional flag to a first level for a file record in the file table that is associated with the first media file, wherein setting the provisional flag to the first level indicates a good correlation; and 
upon determining that the probability meets or exceeds a second threshold but is below the first threshold, setting the provisional flag to a second level for the file record in the file table to indicate an unconfirmed correlation. 


upon determining that the probability of correlation meets or exceeds the second threshold but is below the first threshold: 
soliciting a confirmation that the first media file belongs to the matter group; and 
upon receiving the confirmation that the first media file belongs to the matter group, setting the provisional flag to the first level for the file record in the matter table to indicate a confirmed match. 

7.	(Previously Presented) The central server of claim 5, wherein execution of the instructions further configures the central server to perform acts comprising: 
upon determining that the probability of correlation meets or exceeds the second threshold but is below the first threshold: 
soliciting a confirmation that the first media file belongs to the matter group; and 
upon receiving a rejection indicating that the first media file does not belong to the matter group, removing the first media file from the matter group. 

8.	(Previously Presented) The central server of claim 1, wherein execution of the instructions further configures the central server to perform acts comprising: 
upon determining that the first media file belongs to a matter group, referring to a false relations table in the database to determine whether the second media file, having one or more second annotations that are flagged to be shared that are substantially similar to the one or more first annotations that are flagged to be shared of the first media file, was previously rejected from the matter group; and 


9.	(Previously Presented) The central server of claim 1, wherein execution of the instructions further configures the central server to perform an act comprising, upon determining that the first media file belongs to a matter group, receiving supplemental information related to the matter group from a case management system configured to provide contextual information. 

10.	(Currently Amended) A non-transitory computer-readable medium having stored thereon a plurality of instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising: 
providing an event identifier that identifies an event to a first media recording device; 
receiving a first media file from the first media recording device, the first media file providing indicia that associates the first media file with the event identifier; 
relating, in a database, the event identifier, the first media file, and one or more first annotations;
determining that the first media file belongs to a matter group, wherein a matter group is one or more files that are related to the same event identifier in the database;
 	in response to determining that the first media file belongs to a matter group: 
automatically propagating one or more of the first annotations of the first media file that are flagged in the database to be shared, to all media files of the matter group; and 
automatically propagating annotations of all media files of the matter group to the first media file;

relating, in the database, the second media file and one or more second annotations;
determining that the first media file and the second media file share an annotation in the database; and
in response to determining that the first media file and the second media file share an annotation, relating the event identifier to the second media file in the database;
wherein:
the database is a relational database that includes a matter table, a file table, and a media table;
	the matter table is a master table;
	the file table is a detail tale having a first field that includes annotations that are flagged to be shared with other media files of the matter group and a second field that includes annotations that are not flagged to be shared with other media files of the matter group;
	the media table includes at least one of (i) a binary file of the media content of the first media file, or (ii) a reference to a location of the first media file;
	the relating of the event identifier, the first media file , and the one or more first annotations, relates the event identifier and the first media file in the file table;
	the automatically propagating of the one or more first annotations of the first media file that are flagged to be shared to all media files of the matter group, automatically propagates the one or more first annotations to all media files of the matter group in the file table; and
	the automatically propagating of annotations of all media files of the matter group to the first media file, automatically propagates the annotations to the first media file in the file table. 

 11.	(Previously Presented) The method of claim 10, further comprising:

correlating the first characteristics with one or more matter groups of the database. 

12-20.	(Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-11 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts disclose or suggest the combination of limitations specified in the independent claims 1 and 10.
The prior art of record fails to teach or suggest:
in response to determining that the first media file belongs to a matter group:
automatically propagating one or more of the first annotations of the first media file that are flagged in the database to be shared, to all media files of the matter group; and 
automatically propagating annotations of all media files of the matter group to the first media file;
receiving a second media file from a second media recording device, the second media file lacking indicia that associates the second media file and the event identifier; 
relating, in the database, the second media file and one or more second annotations;
determining that the first media file and the second media file share an annotation in the database; and
in response to determining that the first media file and the second media file share an annotation, relating the event identifier to the second media file in the database;
wherein:
the database is a relational database that includes a matter table, a file table, and a media table;
	the matter table is a master table;
	the file table is a detail tale having a first field that includes annotations that are flagged to be shared with other media files of the matter group and a second field that includes annotations that are not flagged to be shared with other media files of the matter group;
	the media table includes at least one of (i) a binary file of the media content of the first media file, or (ii) a reference to a location of the first media file;
	the relating of the event identifier, the first media file , and the one or more first annotations, relates the event identifier and the first media file in the file table;
	the automatically propagating of the one or more first annotations of the first media file that are flagged to be shared to all media files of the matter group, automatically propagates the one or more first annotations to all media files of the matter group in the file table; and
	the automatically propagating of annotations of all media files of the matter group to the first media file, automatically propagates the annotations to the first media file in the file table. 

in the specific manner and combinations recited in claims 1 and 10. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153